Citation Nr: 0121592	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for residuals of a neck 
injury, to include the issue of whether there was a prior 
final denial.

3.  Entitlement to service connection for residuals of a 
right ankle injury, to include the issue of whether there was 
a prior final denial.

4.  Entitlement to service connection for residuals of a left 
hand injury, to include the issue of whether there was a 
prior final denial.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
November 1996.  The procedural history of this case will be 
discussed below.


FINDINGS OF FACT

1.  Notice of the RO's decision denying service connection 
for residuals of a neck injury, right ankle injury and 
residuals of a left hand injury was forwarded to the veteran 
by cover letter dated May 1997.

2.  The veteran submitted a statement in September 1997 
whereby she requested an "increase" for conditions 
including service connection for a neck injury, a right ankle 
injury and a left hand injury--disabilities for which service 
connection had not been granted. 

3.  The veteran's letter received in September 1997 is 
construed as a timely notice of disagreement to the issues 
pertaining to the neck, right ankle and left hand.

4.  A Statement of the Case regarding the neck, right ankle 
and left hand was issued on May 25, 1999, and a substantive 
appeal was received on July 19, 1999.


CONCLUSION OF LAW

A timely notice of disagreement was submitted to rating 
action of June 1998 denying service connection for residuals 
of injuries to the neck, right ankle and left hand.  38 
U.S.C.A. § 5107, 7105 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  The RO 
entered a rating decision in May 1997 granting service 
connection for the following disabilities:  patellofemoral 
syndrome, right knee; ingrown great toenail and callus of the 
5th digit, left foot; ingrown great toenail and residuals of 
stress fracture of the 5th metatarsal, right foot; mechanical 
low back pain; duodenitis with hiatal hernia; and recurrent 
sinusitis.  The RO also denied entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities.  Additionally, the RO denied service connection 
for a left knee injury, right ankle injury, neck pain and a 
right hand injury, a left hand injury, and bilateral pes 
planus.  

The veteran was notified of the above-referenced decision by 
a letter of May 1997.  A copy of the May 1997 rating decision 
accompanied the notice letter.  

In September 1997, the veteran submitted a statement to the 
RO in which she requested an "increase" in the following 
conditions:  GERD; lower back pain; sinusitis; neck pain; 
patellofemoral syndrome, right knee; ingrown toenail, left 
and right foot; stress fracture of the 5th metatarsal, right 
foot; hiatal hernia; right ankle; left hand injury; and 
bilateral pes planus.  

A June 1998 rating decision either confirmed and continued or 
increased the rating assigned for the veteran's multiple 
service-connected disabilities.  The RO also determined that 
new and material evidence had not been submitted to reopen 
claims of service connection for neck pain, a right ankle 
injury and a left hand injury.  Further, the RO denied 
service connection for pes planus and for gastroesophageal 
reflux disease (GERD).  

The veteran was notified of the above-referenced decision by 
a letter of July 1998.  A copy of the June 1998 rating 
decision accompanied the notice letter.  

Received at the RO in May 1999 was a statement, identified by 
the veteran as a notice of disagreement with the July 1998 
notice letter and accompanying rating decision.  She 
specified that she disagreed with the denial of service 
connection for the following:  neck pain, right ankle injury, 
left hand injury, pes planus and GERD.  Subsequently, the RO 
entered a rating decision in May 1999 granting service 
connection for GERD.  

A statement of the case (SOC) was issued on May 25, 1999 as 
to the following identified issues:  service connection for 
pes planus and new and material evidence adequate to reopen 
claims for service connection for neck pain, right ankle 
injury and left hand injury.  The RO denied all issues which 
were the subjects of the SOC.  In determining that new and 
material evidence had not been submitted to reopen claims for 
service connection for neck pain, right ankle injury and left 
hand injury, the RO pointed out that no notice of 
disagreement (NOD) had ever been filed with the May 1997 
rating decision denying the veteran's original claim for 
service connection for neck pain, right ankle injury and left 
"knee" injury.

The veteran submitted VA Form 9 (Appeal to Board of Veterans' 
Appeals) on July 19, 1999, a point in time within 60 days 
from the issuance of the SOC.  Her contentions related to the 
adverse determinations with respect to pes planus, as well as 
to conditions involving the neck, right ankle and left hand.  
The RO determined that she had perfected an appeal.

Governing criteria specify that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2000).  Further, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2000).  

Additionally, the NOD must be filed within one year of the 
date of mailing of the result of the initial review or 
determination.  A substantive appeal must be filed within 60 
days from the date the RO mails the statement of the case to 
the appellant or within the remainder of the one year period 
from the date of the notification of the determination, 
whichever period ends later.  38 C.F.R. § 20.302 (2000).  

Having reviewed the procedural history of this case, the 
Board finds that the veteran's September 1997 statement is 
sufficient to constitute an NOD with respect to all adverse 
determinations reached in the May 1997 rating decision, 
including denials of service connection for pes planus, neck 
pain, a right ankle injury and a left hand injury.  The 
veteran's choice of the word "increase," in her September 
1997 statement, could be taken as limiting her disagreement 
only to the ratings assigned for disabilities for which 
service connection was granted, not to the denials of service 
connection claims.  However, at the same time, the fact that 
she sought an "increase," even as to conditions for which 
service connection had been denied, evidences both a 
dissatisfaction with RO's adjudicative determinations 
regarding denials of service connection, as well as a desire 
to contest the result of those adjudicative determinations.  

The Board recognizes that the veteran's September 1997 
statement is ambiguous as to the extent of her 
dissatisfaction with the May 1997 rating decision; 
nevertheless, her statement can reasonably be interpreted as 
an expression of disagreement with and a desire to contest 
the results of the RO's denials of claims of service 
connection for pes planus, residuals of neck injury, 
residuals of a right ankle injury, and residuals of a left 
hand injury.  In finding that the veteran's September 1997 
statement is sufficient to constitute an NOD with respect to 
the issues listed on the title page of this decision, the 
Board notes that VA historically has adjudicated claims and 
administered benefits in a paternalistic, non-adversarial 
setting.  See, Littke v. Derwinski, 1 Vet. App. 90, 91 
(1990).

In summary, the Board determines that the veteran has 
completed a timely appeal as to the May 1997 rating decision 
denying service connection for residuals of a neck injury, 
residuals of a right ankle injury, and residuals of a left 
hand injury.  Accordingly, the Board has reframed issues #2, 
#3 and #4 as they appear on the title page of this decision. 

In arriving at the above decision, the Board notes that while 
cognizant of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), such Act would not change the decision in 
this case in view of its favorable outcome.


ORDER

To the extent that timely notices of disagreement were 
submitted to the issues pertaining to the neck, right ankle 
and left hand, the appeal is granted.


REMAND

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim; however, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The RO has not yet considered the veteran's claims, on a de 
novo basis, for service connection for residuals of a neck 
injury, residuals of a right ankle injury, and residuals of a 
left hand injury, in the context of the new law.  Nor has the 
veteran had an opportunity to prosecute her claims in that 
context.  Moreover, the veteran has not been notified of the 
medical or lay evidence necessary to substantiate her claim, 
nor has she been notified as to which information and 
evidence is to be provided by her and which, if any, the 
Secretary of the VA or his designee will attempt to obtain on 
behalf of the claimant.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claim to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000), is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (as codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to her claims on 
appeal that has not already been made 
part of the record, including treatment 
records, VA and non-VA, since service, 
and should assist her in obtaining such 
evidence.  She must adequately identify 
the records and provide any necessary 
authorization.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and she so 
notified.  All medical records obtained 
should be added to the claims folder.

3.  Following the development above, the 
RO should review the claims folder and 
determine whether a medical examination 
is warranted pertaining to the issues 
related to the neck, right ankle and left 
hand.  Reference should be made to the 
provisions of 38 U.S.C.A. § 5103A in 
making this determination.  

4.  The veteran should be scheduled for 
an orthopedic or podiatric examination of 
her pes planus.  All examination 
findings, along with a complete rationale 
for the opinion expressed, should be set 
forth in a typewritten report.  The 
highlighted standards of proof below 
should be utilized in formulating a 
response.  The examiner must:

I.  Review the entire claims folder, 
including a copy of this remand, 
prior to preparing the examination 
report.

II.  Indicate in the report of 
examination that a review of the 
claims folder was accomplished.  

III.  Render an opinion as to 
whether it is at least as likely as 
not (50/50) that there was an 
increase in severity during service 
of pes planus which was present 
before service.  If so, is it 
indisputable that any increase was 
due to the natural progress of the 
condition?  

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

7.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the veteran's 
claims for service connection for pes 
planus, residuals of a neck injury, 
residuals of a right ankle injury, and 
residuals of a left hand injury.  If any 
benefit sought on appeal continues to be 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the applicable 
law and regulations considered pertinent 
to the issues on appeal.  The veteran and 
her representative must be provided an 
appropriate period of time for response 
to the SSOC before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



